EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adrian Battison on 1-7-2021.
The application has been amended as follows: 
Claim 1 has been amended as follows:
In the last 3 lines, “and wherein the mounting arrangement holds the weed seed destructor section supported relative to the combine harvester in both the operating position and the access position.” has been amended to — and wherein the mounting arrangement holds the weed seed destructor section supported off the ground relative to the combine harvester in both the operating position and the access position.—

Claim 10 has been amended as follows:
In the last 3 lines, “and wherein the mounting arrangement holds the weed seed destructor section supported relative to the combine harvester in both the operating position and the access position.” has been amended to — and wherein the mounting arrangement holds the weed seed destructor section supported off the ground relative to the combine harvester in both the operating position and the access position.—

Claim 15 has been amended as follows:
In the last 3 lines, “and wherein the mounting arrangement holds the weed seed destructor section supported relative to the combine harvester in both the operating position and the access position.” has been amended to — and wherein the mounting arrangement holds the weed seed destructor section supported off the ground relative to the combine harvester in both the operating position and the access position.—

Claim 20 has been amended as follows:
In the last 3 lines, “and wherein the mounting arrangement holds the weed seed destructor section supported relative to the combine harvester in both the operating position and the access position.” has been amended to — and wherein the mounting arrangement holds the weed seed destructor section supported off the ground relative to the combine harvester in both the operating position and the access position.—

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/               Examiner, Art Unit 3671